Name: Commission Regulation (EEC) No 1831/80 of 11 July 1980 on the issue of export licences for beef and veal benefiting from special import treatment in a third country
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/26 Official Journal of the European Communities 12. 7. 80 COMMISSION REGULATION (EEC) No 1831/80 of 11 July 1980 on the issue of export licences for beef and veal benefiting from special import treatment in a third country THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assis ­ tance for the exportation of agricultural products which may benefit from a special import treatment in a third country ('), Having regard to Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (2), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 2973/79 provides for the issue of export licences for certain beef and veal that will be exported to the United States of America ; whereas the amount of this beef and veal must be limited to 5 000 tonnes in 1 980 ; Whereas applications for licences lodged during the month of June do not exceed the quantity available ; whereas it is consequently necessary to provide for the issue of all certificates for which applications have been lodged, HAS ADOPTED THIS REGULATION : Article 1 The Member States shall issue on 15 July 1980 export licences as provided for by Regulation (EEC) No 2973/79 for which applications were made during the month of June 1980 . Article 2 Applications for licences may, as provided for in Article 2 of Regulation (EEC) No 2973/79, be lodged during the month of July 1980 for the following quan ­ tity of beef and veal : 4 410 tonnes . Article 3 This Regulation shall enter into force on 14 July 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 334, 28 . 12. 1979, p . 8 . (2) OJ No L 336, 29 . 12. 1979, p. 44.